Filed: May 4, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation of
Pamela J. McKiney, Claimant.
PAMELA J. McKINEY,
Petitioner on Review,
	v.
CARDINAL SERVICES
and AIG CLAIM SERVICES, INC.,
Respondents on Review.
(WCB TP98008; CA A104861; SC S47435)
	On petition for review filed April 3, 2000.*
	James C. Coffey, of Stebbins & Coffey, North Bend, filed the
petition for petitioner on review.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham,
Kulongoski, Leeson, and Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Rash v.
McKinstry Co., 331 Or 665, 20 P3d 197 (2001).
	*Judicial Review from Workers' Compensation Board, 166 Or App 170, 998 P2d 742 (2000).
	**Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case; De Muniz, J., did not
participate in the consideration or decision of this case.